Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 1 of 30 PageID 744




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    DATTO, INC., and
    DATTO EUROPE LIMITED,

         Plaintiffs,

    v.                                     Case No. 8:20-cv-2446-T-33TGW


    DANIEL MOORE,

         Defendant.

    ______________________________/

                                     ORDER

         This matter comes before the Court upon consideration of

    Defendant   Daniel    Moore’s    Motion    to   Dismiss      or,   in   the

    Alternative, Motion for a More Definite Statement and/or

    Summary Judgment (Doc. # 21), filed on November 4, 2020.

    Plaintiffs Datto Europe Limited and Datto, Inc., responded on

    November 18, 2020. (Doc. # 34). For the reasons that follow,

    the Motion is denied.

    I.   Background

         Datto, Inc. (“Datto”) “is the leading provider of cloud-

    based software and technology solutions, delivered through

    managed   service    providers    (‘MSPs’)      to   small   and   medium

    businesses (‘SMBs’).” (Doc. # 1 at 4). “Datto’s software and

    technology solutions are delivered or sold to SMBs by its


                                       1
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 2 of 30 PageID 745




    worldwide network of MSPs. Each member of Datto’s MSP network

    is referred to as an ‘MSP’ or ‘MSP partner.’” (Id.). “An MSP

    is an IT professional or company that manages a customer’s IT

    infrastructure    by    handling   functions,      such    as   managing

    network infrastructure (including email), hosting servers,

    and protecting data.” (Id. at 5). “Datto’s product engineers

    invest significant time refining Datto’s suite of technology

    products based on hours of surveying and researching the

    market pressures facing its MSP partners and their small and

    medium business clients.” (Id.).

         Moore accepted a position with Datto Europe Limited

    (“Datto Europe”) in the United Kingdom in December 2018 and

    began working there in January 2019. (Id.). Moore served as

    “Director of Commercial Operations, EMEA” and “was broadly

    responsible for helping to drive Datto’s revenue by analyzing

    and compiling data and implementing tools and strategies to

    grow Datto’s global sales, increase market share, to identify

    the needs of current and prospective MSP partners, and to

    improve the operational efficiency of Datto’s sales efforts.”

    (Id.). “Moore was the primary ‘deal desk’ approver for deals

    involving the EMEA (i.e., Europe, the Middle East, and Africa)

    and APAC (i.e., Asia-Pacific) regions and was the secondary

    approver   for   U.S.    deals.”       (Id.   at   6).    “Another   key


                                       2
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 3 of 30 PageID 746




    responsibility of Moore’s position was to analyze Datto’s

    sales reports, market research, and other intelligence to

    help identify markets where Datto could increase its market

    share by either increasing its sales with current MSP partners

    or strategically pursuing engagements with new MSPs.” (Id.).

         As a result of his position, Moore had access to various

    types of confidential information maintained by Datto and

    Datto Europe for their business globally. (Id. at 6-10).

    Because of the value of this confidential information, Datto

    and Datto Europe take many steps to protect the information,

    including asking employees to sign confidentiality and non-

    competition    agreements.    (Id.       at   10-11).    Moore   signed     an

    Employment Agreement on December 6, 2018, which contains a

    “Confidential       Information”     clause,        as   well    as      “Non-

    competition,” “Non-poaching,” “Non-solicitation,” and “Non-

    dealing” provisions. (Id. at 12).

         The “Confidential Information” clause — Clause 15 —

    provided     that    Moore   must        “respect    and      preserve     the

    confidentiality of the Confidential Information for a period

    of five years after the date of such disclosure” and that the

    “duty   of    confidentiality        continue[d]         to   apply      after

    termination of [his] employment.” (Id. at 12-13). Clause 14

    contained the restrictive covenants, which continue in effect


                                         3
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 4 of 30 PageID 747




    for six months after the termination of employment. (Id. at

    13-14). “Although the Employment Agreement states it shall be

    interpreted and construed in accordance with English law, the

    Employment Agreement identifies that either party may enforce

    the   provisions    contained   therein      ‘in   the    courts    of   any

    jurisdiction      having   competence      to   issue      an    injunction

    directly enforceable against such party.’” (Id. at 14).

          In   July    2020,   Moore’s       employment      was    terminated,

    although he ceased performing work in May 2020 when he was

    notified of the impending termination. (Id. at 15). “On July

    24, 2020, Moore also entered into the Settlement Agreement,

    in which he acknowledged that [Clauses] 14 and 15 of his

    Employment Agreement survived and remained enforceable.” (Id.

    at 14).

          He mailed his two work laptops back to Datto Europe that

    August. (Id. at 15). “Forensic analysis shows that between

    May 11, 2020, when he was informed of his redundancy, and

    August 3, 2020, after the end of his employment, Moore

    inserted at least four different USB storage devices into his

    Datto laptops, which contain hundreds of confidential Datto

    documents.” (Id.). According to Datto and Datto Europe, Moore

    “had no business reason to access his Datto laptops” at this

    time, he “never returned any of these USB devices to Datto


                                         4
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 5 of 30 PageID 748




    and, upon information and belief, Moore is currently in

    possession   of   these     devices     that    contain    hundreds    of

    confidential Datto documents.” (Id.). Additionally, on August

    3, 2020, Moore allegedly “accessed hundreds of confidential

    files on the laptops after inserting an USB device into his

    Datto-issued laptops for the purpose of misappropriating

    Datto’s confidential trade secrets information.” (Id. at 16).

    “The documents Moore accessed and misappropriated contain,

    among other things, information about current and target

    customers, spend by customer and product, sales forecasts,

    and geographic regions ranked by sales opportunities.” (Id.).

          Then, despite the non-competition provisions of the

    Employment Agreement, Moore began working with Datto’s direct

    competitor, ConnectWise, in Tampa, Florida, on September 1,

    2020. (Id. at 18). The complaint alleges that “Moore’s role

    as   Vice-President    of   Sales   Operations     at    ConnectWise   is

    similar to, and in direct competition with, the role and

    responsibilities he was performing for Datto” and his “new

    duties with ConnectWise involve the same responsibilities he

    performed for Datto, including driving revenue, formulating

    strategies for increasing market share in new and existing

    markets,   assessing    the   needs     of     current    MSP   partners,

    identifying ways to grow the MSP network, and generally


                                        5
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 6 of 30 PageID 749




    improving sales performance and efficiency.” (Id.). Moore’s

    knowledge     and     possession        of    Datto    and   Datto      Europe’s

    confidential information allegedly “will assist him” in his

    duties   at     ConnectWise        by        “giv[ing]    [him]     a    nuanced

    understanding       of   the   needs     of     Datto’s   MSP     partners    and

    critically, vulnerable areas that ConnectWise can exploit.”

    (Id. at 19). Datto and Datto Europe aver that “Moore is in

    possession      of,      and    is      using,        Datto’s     confidential

    information, such as its customer list, sales data, financial

    metrics and global business strategies, in his new role for

    ConnectWise.” (Id. at 20).

         Datto and Datto Europe initiated this action on October

    19, 2020, asserting the following claims: breach of contract

    regarding     the   confidential         information      provision      of   the

    employment agreement (Count I); breach of contract regarding

    the non-competition provision of the employment agreement

    (Count II); violation of the Defend Trade Secrets Act (“DTSA”)

    (Count III); violation of the Florida Uniform Trade Secrets

    Act (“FUTSA”) (Count IV); and violation of the Computer Fraud

    and Abuse Act (“CFAA”) (Count V). (Doc. # 1).

         Now, Moore has moved to dismiss, or alternatively for a

    more definite statement or summary judgment. (Doc. # 21).




                                             6
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 7 of 30 PageID 750




    Datto and Datto Europe have responded (Doc. # 34), and the

    Motion is ripe for review.

    II.   Legal Standard

          On a motion to dismiss pursuant to Rule 12(b)(6), this

    Court accepts as true all the allegations in the complaint

    and   construes     them   in   the   light     most   favorable   to   the

    plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

    1262 (11th Cir. 2004). Further, the Court favors the plaintiff

    with all reasonable inferences from the allegations in the

    complaint. Stephens v. Dep’t of Health & Human Servs., 901

    F.2d 1571, 1573 (11th Cir. 1990). But,

          [w]hile a complaint attacked by a Rule 12(b)(6)
          motion to dismiss does not need detailed factual
          allegations, a plaintiff’s obligation to provide
          the grounds of his entitlement to relief requires
          more than labels and conclusions, and a formulaic
          recitation of the elements of a cause of action
          will not do. Factual allegations must be enough to
          raise a right to relief above the speculative
          level.
    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

    citations omitted). Courts are not “bound to accept as true

    a legal conclusion couched as a factual allegation.” Papasan

    v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

    consideration to well-pleaded factual allegations, documents

    central   to   or   referenced    in      the   complaint,   and   matters




                                          7
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 8 of 30 PageID 751




    judicially noticed. La Grasta v. First Union Sec., Inc., 358

    F.3d 840, 845 (11th Cir. 2004).

          Additionally, under Rule 12(e), “[a] party may move for

    a more definite statement of a pleading . . . [if it] is so

    vague or ambiguous that the party cannot reasonably prepare

    a   response.”   Fed.   R.   Civ.   P.   12(e).   Such   motions   are

    disfavored because the Federal Rules generally require only

    notice pleadings. Scarfato v. Nat’l Cash Reg. Corp., 830 F.

    Supp. 1441, 1443 (M.D. Fla. 1993).

          Therefore, “[t]he basis for requiring a more definite

    statement is not that the complaint lacked details but rather

    that the complaint is unintelligible and the defendant is

    unable to respond.” Riviera Fort Myers Condo. Ass’n, Inc. v.

    QBE Ins. Corp., No. 2:13-cv-494-FtM-38UAM, 2013 WL 12388599,

    at *1 (M.D. Fla. Aug. 14, 2013). “If a pleading provides

    sufficient notice of the claim or defense, litigants should

    obtain additional details through the liberal discovery rules

    and not through Rule 12(e).” Burnetti v. Westchester Fire

    Ins. Co., No. 8:18-cv-482-T-23JSS, 2018 WL 7253073, at *2

    (M.D. Fla. May 24, 2018)(citation omitted).




                                        8
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 9 of 30 PageID 752




    III. Analysis

         A.    Forum Selection Clause

         First, Moore argues that this case belongs in an English

    court because the July 2020 Settlement Agreement includes an

    exclusive forum selection clause. (Doc. # 21 at 8). The Court

    disagrees.

         Typically,    “[t]o    obtain        dismissal    for   forum     non

    conveniens, ‘[t]he moving party must demonstrate that (1) an

    adequate alternative forum is available, (2) the public and

    private factors weigh in favor of dismissal, and (3) the

    plaintiff can reinstate his suit in the alternative forum

    without undue inconvenience or prejudice.’” GDG Acquisitions,

    LLC v. Gov’t of Belize, 749 F.3d 1024, 1028 (11th Cir.

    2014)(quoting Leon v. Millon Air, Inc., 251 F.3d 1305, 1310–

    11 (11th Cir. 2001)).

         Still,     “the   Supreme    Court       in      [Atlantic     Marine

    Construction Company, Inc. v. United States District Court

    for the Western District of Texas, 134 S. Ct. 568 (2013)]

    explained that an enforceable forum-selection clause carries

    near-determinative      weight       in      this      analysis.”      GDG

    Acquisitions, LLC, 749 F.3d at 1028.

         When parties agree to a forum-selection clause,
         they waive the right to challenge the preselected
         forum as inconvenient or less convenient for


                                     9
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 10 of 30 PageID 753




           themselves or their witnesses, or for their pursuit
           of the litigation. . . . As a consequence, a
           district court may consider arguments about public-
           interest factors only. Because those factors will
           rarely defeat a transfer motion, the practical
           result is that forum-selection clauses should
           control except in unusual cases.

    Atl. Marine, 134 S. Ct. at 582 (internal citations omitted

    and emphasis added). “Thus, a district court now must consider

    an    enforceable         forum-selection         clause    in    the    forum    non

    conveniens analysis.” GDG Acquisitions, LLC, 749 F.3d at

    1029.

           The        Atlantic         Marine        analysis        “presupposes      a

    contractually valid forum selection clause.” Atl. Marine, 134

    S. Ct. at 581 n.5. Therefore, the Court must determine whether

    the   forum       selection      clause     is,    in   fact,     valid.      “Beyond

    validity, in analyzing the application of a forum-selection

    clause       a    court     must     determine       whether      the     claim   or

    relationship at issue falls within the scope of the clause —

    by looking to the language of the clause itself — and whether

    the clause is mandatory or permissive.” Blue Ocean Corals,

    LLC v. Phoenix Kiosk, Inc., No. 14-CIV-61550, 2014 WL 4681006,

    at *4 (S.D. Fla. Sept. 19, 2014).

           The       validity    of     the     Settlement      Agreement’s        forum

    selection        clause     is   not   challenged.       Rather,        the   parties

    disagree over whether the claims in this action fall within


                                                10
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 11 of 30 PageID 754




    the scope of that forum selection clause.1 “To determine if a

    claim falls within the scope of a clause, we look to the

    language of the clause.” Bahamas Sales Assoc., LLC v. Byers,

    701 F.3d 1335, 1340 (11th Cir. 2012).

          Here, the Settlement Agreement’s forum selection clause

    states: “This Agreement shall be governed by and construed in

    accordance with the laws of England and the English courts

    shall have exclusive jurisdiction for all purposes connected




    1 Here, although both the Settlement Agreement and Employment
    Agreement’s choice of law provisions select English law,
    Moore failed to analyze English contract law on the issue of
    whether Datto and Datto Europe’s claims fall within the scope
    of the Settlement Agreement’s forum selection clause.
    Instead, Moore only cited federal cases from within the
    Eleventh Circuit when analyzing the scope of the forum
    selection clause. (Doc. # 21 at 11-13). At most, when
    discussing whether a court should enforce a mandatory forum
    selection clause apart from the scope issue, Moore asserts
    that “applying English law does not change this Court’s
    analysis.” (Id. at 16). Similarly, Datto and Datto Europe do
    not analyze English law regarding their discussion of scope,
    instead citing federal and Florida case law. (Doc. # 34 at 7-
    9). Thus, given the parties’ apparent agreement that English
    law should not be considered in determining the scope of the
    forum selection clause, the Court will apply the law of this
    forum. See Harris v. Kellogg, Brown & Root Servs., Inc., 796
    F. Supp. 2d 642, 651 (W.D. Pa. 2011)(“The parties . . .
    generally carry both the burden of raising the issue that
    foreign law may apply in an action, and the burden of
    adequately proving foreign law to enable the court to apply
    it in a particular case. Where parties fail to satisfy either
    burden the court will ordinarily apply the forum’s law.”
    (citation omitted)).


                                     11
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 12 of 30 PageID 755




    with this Agreement.” (Doc. # 21-1 at 12)(emphasis added).

    And the Settlement Agreement makes clear that its purpose was

    to resolve “any claims which [Moore] has or may have against

    the Company.” (Id. at 3). But the claims in this case are not

    “connected    with”   Moore’s    termination    or   the     potential

    employment claims Moore was settling through the Settlement

    Agreement, and thus the claims here are not connected with

    the   Settlement   Agreement.    See   Newco   Energy   Acquisitions

    Holdings, LLC v. Shulgen, No. 12-81249-CIV, 2013 WL 12149763,

    at *3 (S.D. Fla. Mar. 28, 2013)(“[T]he Court interprets the

    phrase ‘in connection with’ to encompass fewer situations

    than a broad ‘in any way related to’ clause.”). Rather, the

    claims at issue here involve Moore’s subsequent employment

    with a direct competitor, as well as his allegedly copying

    numerous confidential documents from Datto’s laptop after his

    employment with Datto had ended.

          Additionally, the claims in this case are not brought

    under the Settlement Agreement. Instead, three claims are

    brought under Florida or federal statutes and the two breach

    of contract claims are based on alleged violations of the

    Employment    Agreement’s     confidentiality     and      non-compete

    provisions. (Doc. # 1). And, despite Moore’s argument to the

    contrary, the Settlement Agreement does not supersede the


                                     12
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 13 of 30 PageID 756




    relevant    clauses      of    the    Employment            Agreement.       True,   the

    Settlement Agreement contains a merger clause stating that it

    “sets out the entire agreement between them and supersedes

    all previous discussions between them and their advisers and

    all    statements,       representations,              terms     and     conditions,

    warranties,        guarantees,            proposals,         communications          and

    understandings (if any).” (Doc. # 21-1 at 12).

           But, even if that merger clause could be interpreted as

    superseding    some      parts       of    the   Employment          Agreement,      the

    Settlement Agreement also contains an explicit acknowledgment

    by Moore that “he continues to be bound by Clauses 14 and 15

    of the Contract of Employment both before and after the

    Termination    Date”      —    the        confidentiality        and     non-compete

    provisions of the Employment Agreement. (Doc. # 21-1 at 7).

    Therefore, while Moore tries to cast this as an incorporation

    of    the   Employment        Agreement’s            Clauses    14     and    15,    the

    Settlement Agreement simply did not alter the binding legal

    effect of those clauses of the Employment Agreement on Moore.

           And Clause 15.7 of the Employment Agreement provides

    that “either party may enforce the other party’s obligation

    of    confidence    in   the     courts         of    any    jurisdiction       having

    competence     to    issue     an     injunction            directly     enforceable

    against such party.” (Doc. # 1-2 at 6). Thus, the Settlement


                                               13
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 14 of 30 PageID 757




    Agreement did not eliminate Datto and Datto Europe’s ability

    to file suit in any court with jurisdiction to issue an

    injunction, which includes this Court. Furthermore, the Court

    agrees with Datto and Datto Europe that the phrase “obligation

    of confidence” does not limit them to bringing only a breach

    of contract claim under the confidentiality clause of the

    Employment Agreement in this Court. (Doc. # 34 at 10). Both

    the confidentiality and non-compete clauses of the Employment

    Agreement are intended to prevent Moore from sharing Datto’s

    confidential    information     with     others,     including   future

    employers. See Quirch Foods LLC v. Broce, No. 3D20-842, 2020

    WL 6053263, at *10 (Fla. 3rd DCA Oct. 14, 2020)(“Companies

    who provide confidential information to [their] employees

    need to know that [they] will be protected if an employee

    resigns or is terminated because the non-compete agreement

    will be enforced.”); Littlewoods Organisation Ltd. v Harris

    [1977] 1 WLR 1472, 1479 (“[E]xperience has shown that it is

    not satisfactory to have simply a covenant against disclosing

    confidential    information.    .    .   .   [T]he   only   practicable

    solution is to take a covenant from the servant by which he

    is not to go t[o] work for a rival in trade.”).

          In short, the claims in this case do not fall within the

    scope of the Settlement Agreement’s forum selection clause


                                        14
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 15 of 30 PageID 758




    and the Employment Agreement’s forum selection clause is

    still in force. Because the Court finds the forum selection

    clause in the Settlement Agreement does not apply to the

    claims in this case, dismissal based on that forum selection

    clause     is    unwarranted.   Furthermore,   the    Court    need   not

    convert the Motion to a motion for summary judgment because

    the Court has already considered the Settlement Agreement and

    determined that the Settlement Agreement’s forum selection

    clause does not apply.

          B.        Failure to State a Claim & More Definite Statement

          Moore also argues that the complaint should be dismissed

    because it is a shotgun complaint and fails to state claims

    for relief or, alternatively, the Court should require Datto

    and Datto Europe to provide a more definite statement of their

    claims.

                    1.   Shotgun Complaint

          First, Moore argues the complaint is a shotgun complaint

    because it incorporates all the background section paragraphs

    into each count. (Doc. # 21 at 24). “But this does not render

    the   [complaint]       a   shotgun    complaint.    It   is   perfectly

    acceptable that each count of the [complaint] incorporates

    all of the general factual allegations, so long as the counts

    do not incorporate the allegations of the previous counts.”


                                          15
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 16 of 30 PageID 759




    Alvarez v. Lakeland Area Mass Transit Dist., No. 8:19-cv-

    1044-T-33SPF, 2019 WL 2868943, at *3 (M.D. Fla. July 3, 2019);

    see also Weiland v. Palm Beach Cty. Sheriff’s Office, 792

    F.3d 1313, 1324 (11th Cir. 2015)(“[Plaintiff’s] re-alleging

    of paragraphs 1 through 49 [from the fact section] at the

    beginning of each count looks, at first glance, like the most

    common type of shotgun pleading. But it is not.”). Thus, the

    complaint is not a shotgun complaint.

                  2.     Failure to State a Claim

          Next, Moore argues that each of the five counts fails to

    state a claim.

                         a.     Breach of Non-Compete

          Moore    argues       that     the    complaint    fails   to   state   a

    plausible claim that he breached the non-compete clause of

    the Employment Agreement. (Doc. # 21 at 19). Specifically, he

    points   out       the    language    from      the   “Further   Particulars”

    section of the Employment Agreement stating:

          There are no terms applying to this Agreement which
          relate to the following: [1] the period for which
          the employment is intended to continue or the date
          when it is to end; [2] any collective agreements
          which directly affect the terms and conditions of
          employment; [and] [3] Work outside the United
          Kingdom.

    (Doc. # 1-2 at 10)(emphasis added).




                                               16
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 17 of 30 PageID 760




          As   the    complaint   acknowledges,      Moore   worked    for

    ConnectWise in the United States. (Doc. # 1 at               17-18).

    Therefore, according to Moore, Count II does not allege a

    plausible violation of the Employment Agreement.

          Importantly, however, Moore fails to cite any law — let

    alone English law — to support his argument. The choice of

    law provision in the Employment Agreement selected English

    law. (Doc. # 1-2 at 6)(“This agreement shall be interpreted

    and   construed    in   accordance    with   English   law.”).    Thus,

    English law applies to the breach of contract claims. Without

    any guidance from Moore on why his argument succeeds under

    English law, the Court is unpersuaded by his argument. See

    Harris, 796 F. Supp. 2d at 651 (explaining that Federal Rule

    of Civil Procedure 44.1 “imposes no obligation on this Court

    to determine foreign law on its own accord”).

          Furthermore, the only English law before the Court is

    that presented by Datto and Datto Europe in their response.

    (Doc. # 34 at 12-13). And the authority cited by Datto and

    Datto Europe supports that the context of the Employment

    Agreement, including facts outside the agreement, may be

    considered to interpret this provision regardless of whether

    it is ambiguous. See Westminster City Council v. Nat’l Asylum

    Support Serv. [2002] 1 WLR 2956, 2958 (“It is therefore wrong


                                     17
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 18 of 30 PageID 761




    to say that the court may only resort to evidence of the

    contextual scene when an ambiguity has arisen.”); Reardon

    Smith Line Ltd v. Yngvar Hansen-Tangen (trading as H E Hansen-

    Tangen) [1976] 1 WLR 989, 995-96 (“In a commercial contract

    it   is   certainly   right   that       the   court   should   know   the

    commercial    purpose    of   the    contract      and   this   in     turn

    presupposes knowledge of the genesis of the transaction, the

    background, the context, the market in which the parties are

    operating.”).

          The Court agrees with Datto and Datto Europe that the

    meaning of this provision “cannot be decided on the basis of

    [the] [c]omplaint alone” “because contextual matters — such

    as, the genesis of the transaction, the background, and the

    market in which the parties are operating, which are factual

    issues — must be considered.” (Doc. # 34 at 14). Thus, the

    Motion is denied as to Count II. Moore may raise this argument

    again at the summary judgment stage.

                     b.     Breach of Confidentiality

          Regarding Count I for breach of the confidentiality

    clause of the Employment Agreement, Moore argues without any

    citation to authority that the claim should be dismissed

    because “the information at issue is that which has belonged

    to [Moore], third parties or was in the public domain, or is


                                        18
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 19 of 30 PageID 762




    otherwise non-proprietary, and is therefore excluded from the

    definition of Confidential Information.” (Doc. # 21 at 19).

    He argues the information he allegedly accessed and retained,

    thus, does not fit the Employment Agreement’s definition of

    confidential information, which includes information “which

    is not known outside of the Company or which the Company

    compiled or collected at significant expense or effort.”

    (Doc. # 1-2 at 5).

          The Court rejects this argument, which would be better

    raised at summary judgment. The complaint alleges that Moore

    “misappropriated and failed to return [], among other things,

    confidential information regarding Datto’s sales operations

    and prospective opportunities globally, 2020 sales quotas,

    plans and targets for Datto’s sales representatives in EMEA,

    confidential compensation information for all Datto sales

    representatives globally, [and] confidential and proprietary

    information about Datto’s MSP partners.” (Doc. # 1 at 16).

    According to the complaint, the misappropriated information

    “derive[s]    independent     economic     value   from     not   being

    regularly    known”   and   Datto    and   Datto   Europe    “invest[]

    significant time and resources to collect and analyze the

    data” in the misappropriated information. (Id.). Taking these

    allegations as true at the motion to dismiss stage, Datto and


                                        19
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 20 of 30 PageID 763




    Datto    Europe   have    sufficiently           alleged      a    breach    of     the

    Employment Agreement’s confidentiality clause. The Motion is

    denied as to Count I.

                      c.      DTSA and FUTSA Claims

           DTSA “creates a private cause of action in favor of the

    ‘owner of a trade secret that is misappropriated . . . if the

    trade secret is related to a product or service used in, or

    intended for use in, interstate or foreign commerce.’” Adams

    Arms, LLC v. Unified Weapon Sys., Inc., No. 8:16-cv-1503-T-

    33AEP,    2016    WL    5391394,      at        *5    (M.D.       Fla.    Sept.     27,

    2016)(quoting      18    U.S.C.       §    1836(b)(1)).           Under     DTSA,     a

    plaintiff      “must    show    (1)       it     possessed         information       of

    independent economic value it lawfully owned and for which it

    took    reasonable      measures      to       keep   secret;       and    (2)    [the

    defendant] used or disclosed that information despite a duty

    to maintain its secrecy.” ActivEngage, Inc. v. Smith, No.

    6:19-cv-1638-Orl-37LRH, 2019 WL 5722049, at *3 (M.D. Fla.

    Nov. 5, 2019), appeal dismissed, No. 19-14850-JJ, 2020 WL

    3042093 (11th Cir. Mar. 5, 2020). Similarly, under FUTSA, a

    plaintiff must allege “(1) [it] possessed secret information

    and took reasonable steps to protect its secrecy and (2) the

    secret    it   possessed       was   misappropriated.”              Id.    (citation




                                              20
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 21 of 30 PageID 764




    omitted).   Claims     under   “FUTSA     and    DTSA   can   be   analyzed

    together.” Id.

          Moore argues that the claims under DTSA and FUTSA, Counts

    III and IV, fail to state plausible claims for relief because

    the complaint lacks sufficient detail. (Doc. # 21 at 20-21).

    He   insists     the    complaint        only     includes     “threadbare

    assertions” that “simply recite the elements of a trade

    secret” and fails “to assert any well pled factual allegations

    that Defendant actually copied and disclosed any trade secret

    information.” (Doc. # 21 at 20-21).

          The   Court    disagrees.    Datto        and   Datto   Europe   have

    sufficiently pled claims under both statutes. The complaint

    provides sufficient detail to support that the allegedly

    misappropriated information qualified as trade secrets that

    have independent economic value. Much of that information —

    including      sales     quotas,         confidential         compensation

    information, and information regarding products purchased by

    MSPs — took significant resources to collect and “gives Datto

    a substantial competitive advantage over its competitors

    because it gives Datto a broad insight into the buying

    behaviors of MSPs.” (Doc. # 1 at 16); see Lighthouse List

    Co., LLC v. Cross Hatch Ventures Corp., No. 13-60524-CIV,

    2013 WL 11977916, at *7 (S.D. Fla. Aug. 13, 2013)(denying


                                        21
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 22 of 30 PageID 765




    motion    to    dismiss    FUTSA     claim     where      the    complaint

    “describe[d] with reasonable particularity the information

    alleged to be misappropriated, including but not limited to:

    business and corporate strategies, business plans, product

    strategies, product cost and pricing information, customer

    lists and information, rate and data cards, vendor lists,

    lead lists, lead conversion, lead formation sales reports,

    operating plans, marketing strategies and plans”).

           The complaint also alleges Datto and Datto Europe keep

    this     information      secret    by      having     employees        sign

    confidentiality       agreements,        providing   access      to     that

    information on a “need-to-know basis,” and using password

    protection     and   security   software.     (Id.   at    27,   30);    see

    RxStrategies, Inc. v. CVS Pharmacy, Inc., 390 F. Supp. 3d

    1341, 1352 (M.D. Fla. 2019)(finding the existence of a trade

    secret was sufficiently alleged at the motion to dismiss stage

    where plaintiff alleged it expended significant effort to

    compile the customer information and “restrict[ed] access to

    authorized users only via password-protected portals”). Thus,

    Datto and Datto Europe have sufficiently alleged that the

    information at issue included at least some trade secrets

    that it takes reasonable steps to keep secret.




                                        22
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 23 of 30 PageID 766




          Additionally, regarding whether Moore actually copied

    and disclosed trade secret information, the Court finds that

    the complaint sufficiently alleges this element of the claim.

    Specifically, the complaint raises the plausible inference

    that Moore copied the trade secret information onto his USB

    devices when he inserted those USB devices into the laptop

    and accessed confidential information on the laptop after his

    employment had ended. (Doc. # 1 at 15-16, 26, 29). Finally,

    the complaint alleges Moore “is improperly using Datto’s

    trade secret information in his capacity as an employee of

    ConnectWise.” (Id. at 28). The complaint explains at length

    Moore’s new position with ConnectWise and how Moore’s alleged

    possession of the confidential information “will assist him”

    at ConnectWise by “giv[ing] [him] a nuanced understanding of

    the needs of Datto’s MSP partners and critically, vulnerable

    areas that ConnectWise can exploit.” (Id. at 19).

          The Court must accept these allegations as true at this

    stage   and,    taken   together,       these     allegations     raise     a

    reasonable     inference    that        Moore     actually       used     the

    confidential information. See Trinity Graphic, USA, Inc. v.

    Tervis Tumbler Co., 320 F. Supp. 3d 1285, 1293 (M.D. Fla.

    2018)(“The     misappropriation     allegations,       whether     or     not

    Defendant    Tervis’s    actions    were        improper   and    met     the


                                       23
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 24 of 30 PageID 767




    statutory definition of ‘misappropriation’ are also questions

    of fact that cannot be resolved on a motion to dismiss. The

    Amended Complaint contains detailed allegations that Tervis

    misappropriated Plaintiff’s trade secrets by acquiring them

    through    improper    means   and    disclosing   them   to   third

    parties.”).

          Thus, the Court denies the Motion to the extent it seeks

    to dismiss Counts III and IV.

                     d.    CFAA Claim

          The CFAA “prohibits accessing a computer and obtaining

    information without authorization or by exceeding authorized

    access.” Agilysys, Inc. v. Hall, 258 F. Supp. 3d 1331, 1340

    (N.D. Ga. 2017)(citation omitted). “Although principally a

    criminal statute, the CFAA provides that ‘any person who

    suffers damage or loss [as a result of a violation] . . . may

    maintain a civil action . . . for compensatory damages and

    injunctive relief or other equitable relief.’” Diamond Power

    Int’l, Inc. v. Davidson, 540 F. Supp. 2d 1322, 1341 (N.D. Ga.

    2007)(quoting 18 U.S.C. § 1030(g)).

          In Count V, Datto and Datto Europe allege Moore violated

    Section 1030(a)(2)(C) of the CFAA, which provides that a

    person violates the CFAA if he “intentionally accesses a

    computer without authorization or exceeds authorized access,


                                     24
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 25 of 30 PageID 768




    and thereby obtains . . . information from any protected

    computer.” 18 U.S.C. § 1030(a)(2)(C). “ The CFAA does not

    define the phrase ‘without authorization,’ but it defines

    ‘exceeds authorized access’ as ‘to access a computer with

    authorization and to use such access to obtain or alter

    information in the computer that the accesser is not entitled

    so to obtain or alter.’” EarthCam, Inc. v. OxBlue Corp., 703

    F. App’x 803, 808 (11th Cir. 2017)(quoting                18 U.S.C. §

    1030(e)(6)).

          Moore argues that Count V, the CFAA claim, fails to state

    a claim because it fails to include: (1) “facts that support

    the conclusion that Defendant exceeded his authorized use” of

    the computer system; (2) “well pled facts that support the

    conclusion    that   [Moore]     misused   data   he   obtained     from

    Plaintiffs’     computer”;     (3)      allegations    that   Moore’s

    “activities on the computer resulted in damage”; and (4)

    “factual allegations that [Moore]’s actions actually resulted

    in”   the   diminished   value    of    Datto’s   trade   secrets   and

    confidential information. (Doc. # 21 at 22-23).

          Again, the Court disagrees.          The complaint plausibly

    pleads that Moore “exceeded his authorized use” by alleging

    that Moore accessed confidential documents and copied them to

    a USB device after his employment had ended. Over the years,


                                       25
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 26 of 30 PageID 769




    there has been disagreement among district courts in this

    Circuit     regarding       the    breadth       of     the    phrase    “exceeds

    authorized use.” See Enhanced Recovery Co., LLC v. Frady, No.

    3:13-cv-1262-J-34JBT, 2015 WL 1470852, at *2 (M.D. Fla. Mar.

    31,     2015)(noting    that       “reasonable          jurists      consistently

    disagree” regarding this phrase and holding that “the CFAA’s

    definition of ‘exceeds authorized access’ does not reach an

    employee        who   has     permission         to      access      proprietary

    information, but subsequently uses it in violation of company

    policy”); Aquent LLC v. Stapleton, 65 F. Supp. 3d 1339, 1346

    (M.D.    Fla.    2014)(“Courts          have    split    on    the    meaning   of

    exceeding authorization under the CFAA.”).

          However, in the context of criminal CFAA actions, the

    Eleventh Circuit has adopted the broader view. See United

    States     v.    Rodriguez,       628    F.3d     1258,       1263   (11th   Cir.

    2010)(holding that even a person with authority to access a

    computer can be guilty of criminal computer fraud if that

    person subsequently misuses the computer); United States v.

    Van Buren, 940 F.3d 1192, 1208 (11th Cir. 2019)(upholding

    defendant’s criminal conviction under the CFAA because “under

    Rodriguez, there is no question that the record contained

    enough evidence for a jury to convict” where the defendant

    police officer accessed a database he was authorized to use,


                                             26
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 27 of 30 PageID 770




    but    for   the     improper    purpose      of   selling    information    he

    obtained there), cert. granted, 140 S. Ct. 2667 (2020).2 Thus,

    the broader interpretation is the correct one.

           Under this broader view, Moore plausibly exceeded his

    authorized use when he accessed the information after he had

    stopped working for Datto and Datto Europe for the improper

    purpose of using that information at his next employment with

    a competitor. See Aquent LLC, 65 F. Supp. 3d at 1346 (finding

    at    motion    to     dismiss   stage    that     a    defendant’s   “conduct

    exceeded her authorization because she accessed the computers

    for non-business-related purposes and is thus covered by the

    CFAA”);      Amedisys     Holding,   LLC      v.   Interim     Healthcare     of

    Atlanta,       Inc.,    793   F.   Supp.      2d   1302,     1315   (N.D.   Ga.

    2011)(“While there is some question of whether Plaintiff

    generally permitted Mack to send the Referral Logs to her

    personal       email    account,   there      is   no    question   that    Mack

    exceeded any authority she had when she sent them to herself

    after accepting a position at Interim for use in competing

    with Amedisys.”).




    2 The Court acknowledges that Van Buren is currently before
    the Supreme Court. However, unless and until such time that
    the Supreme Court reverses that decision, Van Buren and
    Rodriguez remain binding.


                                             27
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 28 of 30 PageID 771




          Next, use of the unlawfully obtained information is not

    an element of a CFAA claim. But, regardless, the complaint

    alleges   Moore    is   “improperly    using    Datto’s     trade     secret

    information in his capacity as an employee of ConnectWise.”

    (Doc. # 1 at 28).

          Finally, “to bring a civil action under the CFAA, a

    plaintiff   must    suffer   ‘damage    or     loss’   as   a   result   of

    violation of the statute, and the conduct must be one of five

    enumerated types.”       Aquent LLC, 65 F. Supp. 3d              at   1344.

    “Because of the disjunctive nature of the statute, plaintiffs

    suing under [Section] 1030(a)(2)(C) . . . are not required to

    plead damage in addition to the required amount of loss.” Id.

    Loss is defined as “any reasonable cost to any victim,

    including the cost of responding to an offense, conducting a

    damage assessment, and restoring the data, program, system,

    or information to its condition prior to the offense, and any

    revenue lost, cost incurred, or other consequential damages

    incurred because of interruption of service.” 18 U.S.C. §

    1030(e)(11).

          Here, the complaint sufficiently pleads loss, including

    “costs incurred by Datto to investigate, assess, and address

    Moore’s   misconduct,”     such   as   “the    costs   associated       with

    identifying Moore’s unauthorized access to Datto’s computers,


                                      28
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 29 of 30 PageID 772




    computer systems, and computer networks, and the confidential

    information contained in the documents he has retained.”

    (Doc. # 1 at 32). And, because the complaint pleads loss, the

    complaint need not plead in greater detail how the value of

    Datto’s    trade       secrets    and   confidential       information   was

    diminished by Moore’s conduct. Regardless, the complaint

    raises    the    plausible       inference    that   the    misappropriated

    information      was       diminished   in   value   by    Moore’s   alleged

    disclosure       to    a     competitor,     because      the   “substantial

    competitive advantage” this information gives Datto “would be

    lost if this information became known to the public or to

    Datto’s competitors.” (Doc. # 1 at 10).

          The Motion is denied as to Count V.

                3.        More Definite Statement

          Moore’s alternate request for a more definite statement

    of the claim is denied because the Court has found all claims

    of the complaint to be sufficiently pled.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant Daniel Moore’s Motion to Dismiss or, in the

          Alternative, Motion for a More Definite Statement and/or

          Summary Judgment (Doc. # 21) is DENIED.




                                            29
Case 8:20-cv-02446-VMC-TGW Document 52 Filed 12/11/20 Page 30 of 30 PageID 773




    (2)   Moore’s answer to the complaint is due within 14 days of

          the date of this Order.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    11th day of December, 2020.




                                     30
